Note: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                         2007-5040


                            AMERICAN FEDERAL BANK, FSB,

                                                       Plaintiff-Appellee,

                                              v.


                                     UNITED STATES,

                                                       Defendant-Appellant.


       David B. Bergman, Arnold & Porter LLP, of Washington, DC, argued for plaintiff-
appellee. With him on the brief were Howard N. Cayne and Michael A. Johnson.

       Kenneth M. Dintzer, Assistant Director, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for defendant-appellant.
With him on the brief were Michael F. Hertz, Deputy Assistant Attorney General, Jeanne E.
Davidson, Director, and Timothy Abraham, Elizabeth M. Hosford, and Sameer
Yerawadekar, Trial Attorneys.

Appealed from: United States Court of Federal Claims

Judge Charles F. Lettow
                     Note: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2007-5040


                         AMERICAN FEDERAL BANK, FSB,

                                                     Plaintiff-Appellee,

                                         v.

                                 UNITED STATES,

                                                     Defendant-Appellant.




                                  Judgment


ON APPEAL from the       United States Court of Federal Claims

in CASE NO(S).           95-CV-498

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, GAJARSA, and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED: October 1, 2008                   /s/ Jan Horbaly_____
                                         Jan Horbaly, Clerk